Citation Nr: 1625917	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 2001 to September 2002 and was discharged under other than honorable conditions due to misconduct. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that the appellant's discharge barred potential receipt of VA benefits. 

The appellant appeared at a hearing before a Decision Review Officer in April 2007.  A transcript of that hearing is of record. 

In September 2009, when the Board first considered this claim, it remanded the matter to obtain documents from the Naval Decision Review Board (NDRB).  The case then returned to the Board in November 2010.  The Board again remanded to allow the appellant's representative to submit argument on his behalf. 

In March 2012, the Board issued a decision denying the appellant's claim. The appellant appealed this denial to the United States Court of Appeals for Veterans Claims.  In November 2012, the Court approved a Joint Motion for Remand that vacated the Board's March 2012 decision.  The Joint Motion agreed that the Board provided an inadequate statement of reasons and bases as to whether a medical opinion was necessary to determine the appellant's mental state during active service. 

When the case returned to the Board in October 2013, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The appellant and representative were provided a copy of the opinion and an opportunity to submit additional evidence and argument.

The Board again remanded the claim for further development in April 2014.  After requested documents and a VA opinion were obtained, the case has now returned to the Board. 

In November 2014, the Board issued a decision denying the claim.  The appellant appealed that denial to the Court.  In July 2015, the Court approved a Joint Motion for Remand and vacated the Board's November 2014 decision. 


FINDINGS OF FACT

1. The appellant was discharged from service under conditions other than honorable.

2. Due to the appellant's willful and persistent misconduct, his discharge is considered dishonorable for VA purposes. 

3. The most probative competent evidence of record does not show that the appellant was insane at the time of the in-service willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is under dishonorable conditions and constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters of May 2006 satisfied the duty to notify provisions.  One letter notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating, and his and VA's respective duties for obtaining evidence.  A separate May 2006 letter also informed the appellant of the fact that his character of discharge could serve as a bar to his receiving VA benefits.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case. 

The appellant's service medical and personnel records, private treatment records, and post-service academic records have been obtained.  The appellant did not identify any VA treatment records pertinent to the appeal.  The appellant has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  While no VA examination has been obtained, a VHA medical expert opinion was obtained in November 2013, and a VA medical opinion was obtained in June 2014.  The record does not show that those opinions are inadequate to decide the claim.  Instead, they contain sufficient information to decide this claim, and the November 2013 VHA opinion responded to the specific questions posed by the Board. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  Additionally, the first Joint Motion focused specifically on obtaining a medical opinion, and the second focused solely on the lack of consideration of evidence of record.  Carter v. Shinseki, 26 Vet. App. 534 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any failure is harmless. 


Character of Discharge

In order to qualify for VA benefits, an appellant must demonstrate status as a Veteran.  Struck v. Brown, 9 Vet. App. 145 (1996).  A Veteran means a person who served in active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).

There are two types of character of discharge bars to establishing entitlement for VA benefits, statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including willful and persistent misconduct.  Specifically, the regulation states that a discharge under other than honorable conditions will be considered dishonorable if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not be considered willful and persistent misconduct if the appellant's service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4) (2015).  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2015).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2015); Gardner v. Shinseki, 22 Vet. App. 415 (2009).


The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000). 

The appellant served on active duty from October 2001 to September 2002.  During that time, he was subject to numerous non-judicial punishments.  In May 2002, the appellant was found to have failed to go to his place of duty.  He forfeited pay and was assigned extra duty.  In July 2002, the appellant was again found to have failed to go to his place of duty; he was placed in correctional custody for 30 days.  In August 2002, he was found to have communicated disrespect with three specifications and to have communicated a threat.  He forfeited pay and was assigned extra duty.  Again in August 2002, he was found to have willfully disobeyed a lawful order and to have communicated disrespect.  He was confined for three days.  In September 2002, the appellant was found to have violated a lawful order and to have attempted to break restriction.  He forfeited pay and was assigned extra duty. 

In letters to VA and at the April 2007 hearing, the appellant has attempted to explain the circumstances surrounding those in-service events.  However, the Board notes that the allegations in those statements are either unsubstantiated or are contradicted by the record.  Notably, a June 2002 service informal grievance memorandum found that many of the statements that the appellant made were false or misleading.  Moreover, the appellant has never personally indicated that he was insane during service.

The appellant's service separation form characterizes his discharge as other than honorable, and notes that the reason for separation was misconduct. 

The appellant has at least twice sought to upgrade his discharge from other than honorable.  In an April 2004 decision, the NDRB found that after a thorough review of the records, documents, facts, and circumstances, there was no impropriety or inequity in the characterization of the appellant's service.  The NDRB voted unanimously to leave the character of the appellant's discharge unchanged. 

In a March 2010 decision, the NDRB again determined that no change was warranted.  The NDRB noted that, during his active service, the appellant was subject to one retention warning and five non-judicial punishments.  The NDRB concluded that, despite the appellant's explanations, there was sufficient evidence to prove the offenses for which the appellant was found guilty and that the discharge for misconduct was proper. 

In light of that evidence, the Board concludes that the appellant's discharge is considered to be under dishonorable conditions.  The Board finds that the appellant's in-service behavior meets the pattern of willful and persistent misconduct as described by 38 C.F.R. § 3.312(d)(4).  The evidence shows that the appellant was subject to five non-judicial punishments in less than one year of service in the Navy.  That behavior was willful, as evidenced by the nature of the offenses, including failure to go to his place of duty, disrespect, communicating a threat, and violating a lawful order.  That behavior was also persistent, as the five punishments occurred within a span of five months. 

The Board acknowledges the appellant's arguments regarding his service, including his claims of physical and sexual abuse and his contention that he was punished inappropriately.  However, the evidence of record contradicts many of his arguments, as shown by the June 2002 informal grievance memorandum.  Further, the appellant has had the opportunity to submit evidence on his behalf from fellow sailors or anyone else with the required knowledge in an effort to corroborate his contentions.  He has not done so.  Instead, the appellant's allegations stand on their own, either uncorroborated or contradicted by the evidence of record.  Accordingly, the Board finds these arguments not to be credible.  Because some contentions are contradicted by the evidence of record, that casts doubt on all contentions and on the credibility of all of the contentions.

As the Board concludes that the appellant's discharge under other than honorable conditions should be considered dishonorable for VA benefits purposes.  That discharge is a bar to the payment of benefits unless it is found that the appellant was insane at the time of his conduct.  38 C.F.R. § 3.12(b) (2015).  There are competing medical opinions as to whether the Veteran was insane at the time of the misconduct. 

In support of the appellant's contention that he was insane are the opinions of A.I., M.D., and P.L., M.D., private psychiatrists.  In a July 2013 letter, Dr. A.I. stated that the appellant's behavioral pattern during active service was the result of unrecognized and untreated bipolar disorder.  Dr. A.I. stated that the appellant would have known right from wrong at the time, but that he would be unable to control his functioning because of underlying psychiatric problems.  Finally, Dr. A.I. stated that, based on VA regulations, the appellant should be found as "insane" at the time of his in-service incidents. 

In an August 2013 addendum, Dr. A.I. stated that, subsequent to naval service, the appellant graduated from college.  Dr. A.I. noted that records showed that the appellant continued to demonstrate the same pattern of behavior during that time that he demonstrated while in the Navy. 

In a February 2014 addendum offered in response to the November 2013 VHA medical expert opinion, Dr. A.I. concluded that the appellant had adjustment disorder during active service and thereafter, and that the adjustment disorder later became bipolar disorder.  Dr. A.I. concluded that the appellant's behavior met the criteria for VA's insanity definition.

In contrast to Dr. A.I.'s opinion are the opinions of a VA psychiatrist and a VA psychologist. 

In a November 2013 VHA medical expert opinion, a VA psychiatrist concluded that the appellant was not insane at the time of the in-service incidents.  The Board posed three specific questions to the VHA expert:  (1) whether the appellant, due to disease, exhibited a more or less prolonged deviation from his normal method of behavior; (2) whether the appellant, due to disease, interfered with the peace of society; and (3) whether the appellant, due to disease, departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  These questions mirror the insanity definition from the VA regulation.  38 C.F.R. § 3.354 (2015). 

The VHA medical expert concluded that the evidence did not indicate that the appellant was diagnosed with any psychiatric disorder during active service, or that he had a psychiatric disorder at the time of the in-service misconduct.  The VHA expert acknowledged that the appellant was twice evaluated in service for mental health complaints.  In January 2002, service treatment records indicated that the appellant's mental status examination was within normal limits, and that the appellant was highly motivated to train.  In May 2002, the appellant was evaluated after having expressed homicidal ideation toward another sailor.  The record shows a diagnosis of homicidal ideation versus adjustment.  The VHA expert concluded that the medical documentation provided, including that of medical records after separation, does not document that the appellant was ill at the time of or during the periods of misconduct.  The VHA expert found that there was no objective evidence of record to demonstrate the appellant (1) exhibited a more or less prolonged deviation from his normal method of behavior; (2) interfered with the peace of society; or (3) departed (become antisocial) from the accepted stands of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided due to disease during the periods of misconduct.

In a June 2014 opinion, a VA psychologist reviewed the entire record, including the opinions of the VHA expert and of Dr. A.I.  The psychologist concluded that the appellant did not have insanity, as he did not experience a mental disease as a result of experiences during his time in the Navy.  The VA psychologist stated that, in the February 2014 addendum, Dr. A.I. determined that the appellant met the guidelines for insanity because he had adjustment disorder which later morphed into bipolar disorder.  The psychologist also noted that Dr. A.I. predicated the conclusion on the basis that the appellant had no premorbid impairment in functioning. 

The VA psychologist stated that factual finding was wrong, as the appellant was suspended from the university that he attended prior to enlistment in the Navy.  The appellant did not inform the Navy of that suspension prior to his enlistment.  Thus, the psychologist concluded, both the appellant's in-service and post-service diagnoses were wrong, as they were based on an inaccurate factual predicate.  Instead, the appellant's willful and persistent misconduct cannot be conceptualized as adjustment disorder to Navy life, as he exhibited the same behaviors and attitudes prior to entering the Navy.  Thus, the psychologist concluded that the appellant could not have been deemed to have suffered from a disease while in the Navy, meaning that he was not insane at the time of his numerous infractions.

In response to the VA psychologist's opinion, Dr. A.I. filed an addendum in October 2014.  In it, Dr. A.I. criticized the VA psychologist's conclusions, noting that the focus of the field of psychiatry was inadequate to properly diagnose the appellant, and took issues with the psychologist's opinion that the appellant did not suffer from a disease while in the Navy.  Dr. A.I. ultimately concluded that the appellant showed early signs and symptoms of bipolar disorder prior to entering service, and that those symptoms were exacerbated by an adjustment disorder that began during service and could be attributable to either one sudden trauma, like the rape that the appellant alleges, or to prolonged, cumulative exposure to stress, including adjusting to military life.

In a December 2015 statement, Dr. P.L., a psychiatric physician consultant argued that the medical evaluations offered in service were inadequate, and thus they were inadequate evidence to rely on to conclude that the appellant did not have a mental disease in service.  Dr. P.L. concluded that there was no question that the appellant manifested signs and symptoms of a severe, episodic, and labile mental illness while on active duty in the Navy, and ultimately agreed with Dr. A.I.'s diagnosis of bipolar disorder in service, but found that the Veteran had no mental illness prior to service.  In answering to the questions posed to the VHA psychiatrist, Dr. P.L. opined that the appellant's misconduct was a sign of mental illness, the misconduct was directly related to the mental illness whether or not the appellant had a current diagnosis, that the appellant's active duty symptoms which encompassed the misconduct for which he was disciplined were initial manifestations of his illness, and the appellant was definitely insane at the time of the misconduct in service.

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  In assessing medical evidence, whether a physician provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Here, the Board places the greatest probative weight to the VA opinions.  They are based on a complete review of the record, and were consistent, both internally and in comparison to the other VA opinion.  Dr. A.I.'s argument that the VA psychologist is not competent to provide an opinion on the appellant's condition is given no weight.  The Board is entitled to assume the competence of a VA medical examiner.  Hilkert v. West, 12 Vet. App. 145 (1999).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).  Despite Dr. A.I.'s contention and the contention of the appellant's representative, the VA psychologist is competent to provide an opinion as to the etiology and severity of the appellant's condition.  The Board also rejects the appellant's representative's insinuation that accepting the competency of the VA psychologist despite Dr. A.I.'s conclusions that a psychologist's training is inadequate is a violation of the Board's prohibition against making medical assessments.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Further, Dr. A.I. has been inconsistent in his description of the appellant's in-service disorder.  In the initial letter, Dr. A.I. concluded that the appellant had undiagnosed bipolar disorder.  In that letter, Dr. A.I. wrote many pages on his specific background in diagnosing and treating bipolar disorder, and wrote extensively on why bipolar disorder was the proper diagnosis.  In the subsequent February 2014 addendum, Dr. A.I. abandoned that rationale in favor of the argument that the appellant had adjustment disorder in service that later developed into bipolar disorder.  Additionally, Dr. A.I. stated that the appellant did not have a condition prior to service, but that one developed during service.  Finally, in the third letter, Dr. A.I. stated that the appellant had symptoms of bipolar disorder prior to service, which were exacerbated by an adjustment disorder that began in service.  Ordinarily, a change such as that would not automatically require that a doctor's opinion be granted less probative weight.  However, the certainty that Dr. A.I. displayed in the letters, only to be abandoned in later letters, leads the Board to question the conclusions and assign them less probative value because they are all contradictory.  Moreover, the June 2014 opinion persuasively explains why some of Dr. A.I.'s conclusions are in error, which further lessens the evidentiary weight of Dr. A.I.'s opinions.  Additionally, Dr. P.L.'s conclusions are given less weight, especially in relation to the other evidence offered on the appellant's behalf.  The sheer volume of theories under which the appellant could be declared insane put forth by the same set of doctors causes each to be given less weight when drawing a conclusion on the appellant's condition.  Sr. P.L.'s opinion also relies on conclusory statements, such as "[the appellant] did have difficulties adjusting to life in the Navy because of his severe mental illness" without proper support.  Because of that, the Board affords the opinion of Dr. P.L. less weight, though greater weight than the opinions of Dr. A.I.  The  Board has also attached probative value to the service examinations which found that the Veteran did not have a mental disorder.  That contemporary evidence is particularly persuasive as it is the evidence that was made at the time of the incidents in question, whereas the remainder of the evidence in question was generate long after the incidents in question and based on review of evidence of record and later statements and contentions of the Veteran and representative made in furtherance of a claim for benefits.

Additionally, even if the appellant showed symptoms of bipolar disorder in service, they were not severe enough to meet the definition of insanity required.  In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import, and consequences of his acts; the individual is a danger to himself or others.  The individual is rendered incapable of managing personal affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term constitutionally psychopathic refers to a condition that may be described as an antisocial personality disorder.  The term become antisocial refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  VAOPGCPREC 20-97 (1997), 62 Fed. Reg. 37955 (1997).

In this case, while the appellant had episodes of disorderly conduct, his actions were not akin to the level of incompetency generally supporting the appointment of a guardian.  Dr. A.I. stated that the appellant knew right from wrong during service, although he concluded that the appellant may not have been able to control his behavior.  Additionally, Drs. A.I. and P.L. indicated that the appellant's condition, if it existed during service, was in its nascent stages, and included periods of control over his mental faculties, including being "highly motivated to train and be successful" in service.  Dr. P.L. additionally stated that there were periods in service where the appellant had "apparent normal function."  Additionally, following service, the appellant graduated from college, with support from friends and family.  That evidence suggests that during service and immediately after, the appellant was able to understand the nature and consequences of his actions and that his state was not akin to incompetency supporting the appointment of a guardian.  Therefore, even if he showed symptoms of bipolar disorder or some other mental disorder in service, those symptoms did not rise to the level of insanity.

In summary, the Board finds that the appellant's September 2002 separation under other than honorable conditions is considered dishonorable for VA purposes, as it was the result of willful and persistent misconduct.  The Board further finds that the more probative evidence of record does not indicate that the appellant suffered from a psychiatric disorder at the time of the misconduct, and that he was therefore not insane at that time.  Additionally, even if the appellant were suffering from some psychiatric condition, the preponderance of the evidence is against a finding that the psychiatric symptoms reached the level of "insanity" as defined in 38 C.F.R. § 3.354(a).  Therefore, the preponderance of the evidence is against the establishment of veteran status.  Accordingly, the Board concludes that the character of service is a bar to VA benefits.





ORDER

The character of the appellant's service is a bar to VA benefits, and the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


